DETAILED ACTION
Advisory Action
Claims 1-17 are cancelled.
The proposed amendments, filed on 11/01/2021, after a final rejection, mailed on 09/09/2021, will not be entered because the amendments raise new issues that would require further search/consideration.
	Specifically, applied amendments to claim 18 has been incorporated new limitations which have not been previously defined regarding “a device for molding a thread shaped food product”; newly added limitations to claim 18 such as “…said pair of half-shells of said perforated spherical mold being formed of a metal mesh…”, “…such that the food product thread is aggregated in a three-dimensional shape with a wound and twisted arrangement forming a substantially spherical ball shape…”, and “…to extract air from the interior of said perforated spherical mold and aggregate the food product thread…”.
	The amendments have incorporated new terminology and features which previously have not been defined regarding claimed “device for molding a thread shaped food product”. Therefore, reconsideration of the prior art of the record, as well as, other prior art references would be necessary to determine if the new claim language were or were not taught or suggested by the prior art references.
Response to Arguments
Applicant's arguments, filed on 11/01/2021, with respect to previous rejections of the claimed subject matter have been fully considered but are moot as the amendments will not be entered.



/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1754                                                                                                                                                                                                        11/10/2021